Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Thomas Gushue on 08/18/2021.
              The application has been amended as follows:
               In claim 4, line 1; “The sawblade according to claim 1” has been changed to --The sawblade according to claim 7--.
               In claim 6, line 1; “The sawblade according to claim 1” has been changed to --The sawblade according to claim 7--.
               In claim 10, line 1; “The sawblade according to claim 1” has been changed to --The sawblade according to claim 7--.
               In claim 14 line 1; “The sawblade according to claim 12” has been changed to --The sawblade according to claim 7--.
               In claim 15, line 1; “The sawblade according to claim 12” has been changed to --The sawblade according to claim 7--.
Election/Restrictions    
Claims 4-6,  8-10, and 14-15 were previously withdrawn as drawn to a non elected invention.  However since these claims depend from a now elected parent claim they are hereby rejoined/allowed.
Claims 2, 4-11, 14-15 and 17  are allowable. The restriction requirements of claims 4-6,  8-10, and 14-15 as set forth in the Office action mailed on 11/29/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 11/29/2020 has been withdrawn and claims 4-6,  8-10, and 14-15  are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2, 4-11, 14-15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 7 was previously indicated as allowed as noted in the Action dated 04/30/21.  The remainder of the Claims are amended to depend from claim 7 and are also allowable for reasons indicated in the Action dated 04/30/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        091/15/2021